Clarke, P. J.:
This is the usual proceeding brought by the Association of the Bar of the City of New York to discipline an attorney for alleged professional misconduct. Respondent was admitted to the bar of this State in 1899, and has ever since and is now practicing as an attorney and counselor at law in the first judicial district. The first charge is that of moneys of his client which he had collected upon his behalf, he had failed to turn over and bad converted to his own use, a balance remaining due, after taking out his fees for collection, of seventy-five dollars and sixty-five cents. The second charge is that he withheld and converted to his own use twenty-five dollars delivered to him in his professional capacity for *883the purpose of closing the settlement of a certain claim against his client, by reason whereof a judgment for a considerable sum was entered against his client, causing him much annoyance and expense. The official referee has reported that the respective charges have been supported by ample proof. Upon this motion the respondent states that the report of the referee has been amply sustained and now expresses deep contrition and profound regret for the occurrence. The referee reports “that the appearance of the respondent in the course of the proceedings has been that of a man in poor health and in a mental condition far from normal. His testimony has been rambling and non-conseeutive. I feel satisfied that the respondent has really repented and has already suffered severely from the result of his misconduct.” It does not appear that respondent was suffering from this mental and physical condition when he committed the acts complained of. We cannot overlook the offense, but, giving weight to the suggestion of the learned official referee, think that justice will be done by suspending the respondent for one year, with leave to apply for reinstatement at the expiration of that term, upon proof of his compliance with the conditions to be incorporated in the order to be entered hereon, and upon such application it must be shown that he is then in fit condition to be intrusted with the important responsibilities and obligations of a member of the bar. Laughlin, Scott, Smith and Page, J J., concurred. Respondent susperided for one year, with leave to apply for reinstatement at the end of that period as stated in opinion. Order to be settled on notice.